Name: 2005/68/CFSP: Council Decision of 24 January 2005 amending Decision 2004/197/CFSP establishing a mechanism to administer the financing of the common costs of the European Union operations having military or defence implications (Athena)
 Type: Decision
 Subject Matter: EU finance; NA;  international security;  European construction
 Date Published: 2006-06-13; 2005-01-29

 29.1.2005 EN Official Journal of the European Union L 27/59 COUNCIL DECISION of 24 January 2005 amending Decision 2004/197/CFSP establishing a mechanism to administer the financing of the common costs of the European Union operations having military or defence implications (Athena) (2005/68/CFSP) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the European Union, and in particular Article 13(3) and Article 28(3) thereof, Whereas: (1) On 23 February 2004, the Council adopted Decision 2004/197/CFSP (1) which provides that its first review is to take place before the end of 2004. (2) The Council in its conclusions of 14 May 2003 confirmed the need for a rapid reaction capability, in particular for humanitarian and rescue tasks. (3) The EU Military Committee defined in detail the concept of EU Military Rapid Response in its Report of 3 March 2004. It further defined the EU Battle Groups concept on 14 June 2004. (4) The European Council on 17 June 2004 endorsed a Report on ESDP which underlined that work on EU Rapid Response capacities should be taken forward with a view to an initial operational capability by early 2005. (5) In view of these developments, the early financing of EU military operations should be improved, in particular in view of Rapid Response operations. The new scheme for the early financing is therefore intended first and foremost for Rapid Response operations; under specific circumstances, a contribution paid in anticipation may however be used for the early financing of a regular operation, in particular one with a short delay between the adoption of the Joint Action to take action and the decision to launch the operation. (6) Decision 2004/197/CFSP should therefore be amended, HAS DECIDED AS FOLLOWS: Article 1 Decision 2004/197/CFSP is hereby amended as follows: 1. Article 25 shall be replaced by the following: Article 25 Early financing 1. In the case of an EU Military Rapid Response operation, contributions shall be due by contributing Member States at the level of the reference amount. Without prejudice to Article 24(4), payments shall be made as defined below. 2. For the purpose of the early financing of EU Military Rapid Response operations, the participating Member States shall: (a) either pay contributions to Athena in anticipation; (b) or, when the Council decides to conduct an EU Military Rapid Response operation to the financing of which they contribute, pay their contributions to the common costs of that operation within five days following despatch of the call at the level of the reference amount, unless the Council decides otherwise. 3. For the purpose referred to above, the Special Committee, composed of one representative of each of the Member States which have chosen to pay contributions in anticipation (hereafter anticipating Member States), shall establish provisional appropriations in a specific title in the budget. These provisional appropriations shall be covered by contributions payable by the anticipating Member States within 90 days following despatch of the call for these contributions. However, the contributions in anticipation due for the year 2005 shall be paid in two instalments, payable by 30 April and 30 November 2005 respectively. 4. Without prejudice to Article 24(4), the contributions due by an anticipating Member State for an operation, up to the level of the contribution it has paid to the provisional appropriations referred to in paragraph 3 of this Article, shall be payable within 90 days following despatch of the call. A similar amount may be made available to the operation commander from the contributions paid in anticipation. 5. Notwithstanding Article 20, any provisional appropriations referred to under paragraph 3 of this Article which are used for an operation shall be replenished within 90 days following despatch of the call. 6. Without prejudice to paragraph 1, any anticipating Member State may in specific circumstances authorize the administrator to use its contribution paid in anticipation to cover its contribution to an operation in which it participates, other than a Rapid Response operation. The contribution paid in anticipation shall be replenished by the Member State concerned within 90 days following despatch of the call. 7. Notwithstanding Article 31(3), the operation commander may commit and pay the amounts made available to him. 8. Any Member State may reverse its option by notifying the administrator at least three months in advance. 2. Article 24(6) shall be amended to read as follows: 6. Without prejudice to the other provisions in this Decision, the contributions shall be paid within 30 days following despatch of the relevant call for contributions. Article 2 This Decision shall take effect on 1 February 2005. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 24 January 2005. For the Council The President F. BODEN (1) OJ L 63, 28.2.2004, p. 68.